UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
CHARLES DEAN GOODMAN, a/k/a
Deion Goodman, a/k/a Dean                        No. 00-4678
Goodman, a/k/a Devon Goodman,
a/k/a Charles Deion Goodman, a/k/a
Charles Devon Goodman, a/k/a
Drell Deion,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                W. Earl Britt, Senior District Judge.
                           (CR-00-55-BR)

                      Submitted: March 16, 2001

                       Decided: April 26, 2001

  Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
2                    UNITED STATES v. GOODMAN
Hayes, Assistant United States Attorney, J. Gaston B. Williams,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Charles Dean Goodman appeals the district court’s imposition of
a sixty month sentence for attempted escape to run consecutively to
a previously imposed twenty-one month sentence for a supervised
release violation. We affirm.

   This Court reviews the district court’s decision to order consecu-
tive or concurrent sentences for abuse of discretion. United States v.
Puckett, 61 F.3d 1092, 1097 (4th Cir. 1995) (citing United States v.
Devaney, 992 F.2d 75, 77 (6th Cir. 1993)). The Sentencing Guide-
lines provide the sentencing court with the discretion to impose a con-
secutive sentence to a current or subsequently imposed sentence if the
defendant was on federal supervised release at the time of the instant
offense and has had it revoked. See Puckett, 61 F.3d at 1097-98; U.S.
Sentencing Guidelines Manual §§ 5G1.3, comment. (n.6), 7B1.3(f)
(2000).

   We find no abuse of discretion in the district court’s imposition of
a consecutive rather than concurrent sentence. Accordingly, we affirm
Goodman’s conviction and sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED